
	
		I
		112th CONGRESS
		1st Session
		H. R. 1412
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Terry (for
			 himself, Mr. Jones,
			 Mr. Latta,
			 Mrs. Myrick,
			 Mr. Cole, Mr. Gallegly, Mr.
			 Bartlett, Mr. Akin,
			 Mr. Graves of Missouri, and
			 Mr. Austin Scott of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide for a reduction in
		  the number of boutique fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Accessibility and Stabilization
			 Act of 2011 or the GAS Act of 2011.
		2.Reduction in
			 number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act
			 (42 U.S.C. 7545(c)(4)(C)) is amended—
			(1)in clause
			 (ii)(II), by inserting an unexpected problem with distribution or
			 delivery equipment that is necessary for the transportation or delivery of fuel
			 or fuel additives, after equipment failure,;
			(2)by redesignating
			 the second clause (v) (relating to the authority of the Administrator to
			 approve certain State implementation plans) as clause (vi); and
			(3)in clause (vi) (as
			 redesignated by paragraph (2))—
				(A)in subclause (I),
			 by striking fuels approved under and all that follows through
			 the end of the subclause and inserting fuels included on the list
			 published under subclause (II) (including any revisions to the list under
			 subclause (III)).;
				(B)by striking
			 subclause (III) and inserting the following:
					
						(III)(aa)The Administrator, after providing notice
				and an opportunity for comment, shall remove a fuel from the list published
				under subclause (II) if the Administrator determines that the fuel has ceased
				to be included in any State implementation plan or is identical to a Federal
				fuel formulation implemented by the Administrator.
							(bb)On removing a fuel from the list
				under item (aa), the Administrator shall publish a revised list that reflects
				that removal.
							;
				and
				(C)by striking
			 subclause (IV) and inserting the following:
					
						(IV)Nothing in subclause (I) or (V)
				limits the authority of the Administrator to approve a control or prohibition
				relating to any new fuel under this paragraph in a State implementation plan
				(or a revision to such a plan), if—
							(aa)the new fuel completely replaces a
				fuel on the list published under subclause (II) (including any revisions to the
				list under subclause (III)); and
							(bb)the Administrator, in consultation
				with the Secretary of Energy, publishes in the Federal Register, after
				providing notice and an opportunity for public comment, a determination that
				the control or prohibition will not cause any fuel supply or distribution
				interruption or have any significant adverse impact on fuel producibility in
				the affected area or any contiguous
				area.
							.
				
